United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-51344
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SAMMY JOE ADKINS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 5:06-CR-036-2
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Sammy Joe Adkins pleaded guilty to aiding and abetting

distribution of more than 50 grams of methamphetamine and was

sentenced to 100 months in prison to be followed by five years of

supervised release.   Adkins appeals, asserting that his sentence

is unreasonable because the district court did not accord proper

weight to the sentencing factors given in 18 U.S.C. § 3553; and

thus, effectively reinstated the mandatory Guidelines regime

condemned in United States v. Booker, 543 U.S. 220 (2005).

Adkins also contends that the court should have taken into

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-51344
                                 -2-

account his age, his wife’s health, his good work history, and

the disparity between his sentence and that of his co-defendant,

who received 36 months.

     A presumption of reasonableness applies to a district court

within-guidelines sentence that reflects a proper application of

the Guidelines.   See Rita v. United States, ___ S. Ct. ___, 2007

WL 1772146 at *6-8 (June 21, 2007); United States v. Alonzo, 435

F.3d 551, 554 (5th Cir. 2006).    The record shows that the

district court fulfilled its duty to consider the relevant

18 U.S.C. § 3553 factors in addition to the Guidelines, and

sentenced Adkins to 100 months of imprisonment, the lowest end of

the sentencing guidelines range.    See United States v. Mares, 402

F.3d 511, 518-19 (5th Cir. 2005).    There is no indication that

the sentence imposed is unreasonable.      Id. at 519.

     Under the Guidelines, employment record; family ties and

responsibilities; age, unless the defendant is elderly and

infirm; and health, unless the defendant is seriously infirm, are

not proper considerations when deciding whether to depart.     See

U.S.S.G. §§ 5H1.1-5H1.6.

     The record is silent regarding the reasons for Adkins’s co-

defendant’s sentence and whether the defendants are similarly

situated with respect to criminal history and circumstances.       See

18 U.S.C. § 3553(a)(6).    The judgment of the district court is

AFFIRMED.